Citation Nr: 1021552	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for hypertension.

The issue of service connection for hypertension on a direct 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated December 2000, the RO denied service 
connection for hypertension.

2.  The evidence received since the December 2000 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  The December 2000 decision of the RO, which denied 
service connection for hypertension, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2009).  

2.  The evidence received since the December 2000 RO 
decision, which denied service connection for a hypertension, 
is new and material and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in January 2008 and July 2009.  These letters 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the Veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the July 2009 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining medical records.  Consequently, and particularly in 
light of the fact that this claim is being reopened and 
remanded, the Board finds that the duty to notify and assist 
has been satisfied.

Entitlement to service connection for hypertension was 
previously finally denied by a December 2000 RO decision.  
The Veteran's claim was denied at that time because, while 
the Veteran reported that he had borderline high blood 
pressure in service, an April 2000 VA examination found no 
diagnosis of hypertension, and found the Veteran to be 
normotensive on examination.  The Veteran initiated an 
appeal, and a Statement of the Case was issues in September 
2008, however, the Veteran did not perfect an appeal of that 
decision.  As the Veteran did not perfect an appeal of that 
decision, it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2009).  

Since this decision is final, the Veteran's current claim of 
service connection for hypertension may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
hypertension.  As noted above, this claim was previously 
denied in part because there was no evidence of record 
showing that the Veteran had hypertension.  However, the 
Veteran has recently submitted a statement dated May 2009, 
from a private physician, which indicates that he has been 
treating the Veteran for hypertension.  As the Veteran was 
previously denied service connection in part because there 
was no evidence of record indicating that he had a diagnosis 
of hypertension, and as this evidence shows that the Veteran 
has a current diagnosis of hypertension, the Board finds this 
evidence to be both new and material.  Therefore the claim of 
entitlement to service connection for hypertension is 
reopened, and will be discussed in detail below.


ORDER

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for hypertension is granted.


REMAND

As the Veteran's claim of entitlement to service connection 
for hypertension has been reopened, the Board finds that 
further development is in order.  Specifically, the Board 
notes that the Veteran indicated, in his January 2009 hearing 
at the RO, that he has received treatment for hypertension 
both from private medical facilities and from VA medical 
facilities, however, there are no actual VA treatment records 
on file, and only a letter on file from the Veteran's private 
physician.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Upon remand, the RO should make 
an attempt to obtain all outstanding relevant records 
regarding the Veteran's treatment for hypertension, from both 
VA and private medical sources.

In addition, as noted above, a May 2009 letter is of record 
from the Veteran's private physician.  That physician 
indicates that the Veteran is receiving treatment from him 
for hypertension.  That physician also indicated that the 
Veteran has a history of hypertension that was first 
diagnosed during service.  As this case is being remanded, 
and as there is a private medical opinion of record that 
appears to relate the Veteran's current diagnosis of 
hypertension to service, the Board is of the opinion that the 
Veteran should be provided with a VA examination to address 
the etiology of the Veteran's hypertension, and whether it is 
related to service.

Accordingly, this case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
recently treated him for hypertension.  
After any required releases have been 
obtained, please associate all identified 
relevant records with the Veteran's claims 
file, to include VA records and any 
available relevant records from Coast 
Cardiovascular Consultants in Biloxi, 
Mississippi.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be provided with a VA 
medical examination to determine the 
etiology of his currently diagnosed 
hypertension.  All necessary testing 
should be undertaken.  The examiner should 
review the Veteran's claims file, and 
indicate such review in his examination 
report.  After a thorough review of the 
Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not(i.e., is 
there at least a 50 percent probability) 
that the Veteran has hypertension related 
to service.  The examiner should 
specifically comment on the May 2009 
letter from a private physician, who 
indicates that the Veteran's hypertension 
was first diagnosed in service, when 
offering his opinion.  All findings, and 
the reasons and bases therefore, should be 
set forth in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
hypertension.  In the event that any 
benefit sought is not granted, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


